Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov 





Inventors: Toval et al.				:
Application No. 16/658,003			:		Decision on Petitions
Filing Date: October 18, 2019		:				
Attorney Docket No. 02067.1021		:
	

This is a decision on the renewed petition under 37 C.F.R. § 1.181 filed October 1, 2021, to withdraw the holding of abandonment of the above-identified application.  This is also a decision on a petition under 37 C.F.R. § 1.137(a) filed in the alternative on the same date.

The petition under 37 C.F.R. § 1.181 is dismissed as moot.

The petition under 37 C.F.R. § 1.137(a) is dismissed as moot.

An e-petition under 37 C.F.R. § 1.137(a) seeking to revive the application was filed and granted on October 21, 2021.

The renewed petition under 37 C.F.R. § 1.181 and a second petition under 37 C.F.R. § 1.137(a) were filed after the issuance of the decision reviving the application.

At the time the renewed petition under 37 C.F.R. § 1.181 was filed, the application was no longer abandoned.  Therefore, the renewed petition under 37 C.F.R. § 1.181 is dismissed as moot.

At the time the second petition under 37 C.F.R. § 1.137(a) was filed, the application was no longer abandoned.  Therefore, the second petition under 37 C.F.R. § 1.137(a) is dismissed as moot.

Telephone inquiries regarding this communication should be directed to Attorney Advisor Steven Brantley at (571) 272-3203. 

/Charles Steven Brantley/

Charles Steven Brantley
Attorney Advisor
Office of Petitions